Case 9:19-cv-81695-RAR Document 54 Entered on FLSD Docket 06/02/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

  JASON LOPEZ,

         Plaintiff,                                            CASE NO.: 9:19-cv-81695-RAR

  vs.

  EVERNIA HEALTH CENTER, LLC.
  a Florida Limited Liability Company;
  PEACE OF MIND COUNSELING SERVICES,
  INC., a Florida Profit Corporation;
  BEHAVIORAL HEALTH HOLDINGS, INC.,
  a Florida Profit Corporation; and LAWRENCE
  HAWKINS, individually

        Defendant.
  ____________________________________/

                         RENEWED JOINT MOTION TO APPROVE SETTLEMENT
                      AND FOR ENTRY OF DISMISSAL WITH PREJUDICE

         Plaintiff, Jason Lopez, and Defendants, Evernia Health Center, LLC, Peace of Mind

  Counseling Services, Inc., Behavioral Health Holdings, Inc., and Lawrence Hawkins

  (“Defendants”), by and through their undersigned counsel, file this Renewed Joint Motion to

  Approve Settlement and for Entry of Dismissal with Prejudice, and state as follows:

         1.      In the instant action, Plaintiff claims entitlement to unpaid minimum wage pursuant

  to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. (the “FLSA”) and breach of contract

  damages. Specifically, Plaintiff claims he was employed by Defendant from August 2019, through

  on or about November 2019. Plaintiff claims Defendant failed to pay his wages and travel expenses

  and violated the Employment Agreement.

         2.      Defendant disputes Plaintiff’s claims, has asserted various defenses, and otherwise

  contends that Plaintiff’s claims are without merit. Nevertheless, in order to avoid the cost and



               Joint Motion to Approve Settlement Agreement and Dismissal with Prejudice
                                              Page 1 of 3
Case 9:19-cv-81695-RAR Document 54 Entered on FLSD Docket 06/02/2020 Page 2 of 3




  uncertainty of litigation, and to amicably resolve this dispute without further litigation, the Parties

  negotiated an FLSA settlement of this matter. The Parties now seek approval of the FLSA

  settlement from the Court.

         3.      Pursuant to Lynn’s Food Stores, Inc. v. U.S., 679 F.2d 1350 (11th Cir. 1982), claims

  arising under the FLSA may be settled or compromised only with the approval of the Court or

  Secretary of Labor.

         4.      The Parties have agreed to settle the claims made in this dispute through the

  execution of a settlement agreement. The Parties represent that, in accordance with the terms of

  the settlement agreement, Plaintiff is receiving a reasonable and satisfactory recovery of an agreed

  upon sum as payment for allegedly owed unpaid wages, unpaid travel expenses, plus payment of

  an agreed upon amount for attorneys’ fees and costs. Plaintiff will receive $7,000.00 in unpaid

  wages and damages. Of the amount, $3,500.00 constitutes full compensation for Plaintiff’s lost

  wages and $3,500.00 constitutes Plaintiff’s liquidated damages for lost wages. Plaintiff’s counsel

  will receive $4,500.00 in attorneys’ fees and costs.

         5.      The Parties submit to the Court the Settlement Agreement and General Release

  (hereinafter “settlement agreement”) that has been agreed to between the Plaintiff and Defendant,

  and that both Parties request that this Court approval the Parties’ settlement and dismiss this action

  with prejudice. The Parties’ executed copy of the settlement agreement has been attached as

  Exhibit A.

         6.      Plaintiff specifically agrees and stipulates that the terms of the settlement agreement

  represents a fair and equitable resolution of this matter, as well as full resolution of Plaintiff’s

  reasonable attorneys’ fees and costs. Additionally, the Parties have been adequately represented

  by experienced counsel.



                Joint Motion to Approve Settlement Agreement and Dismissal with Prejudice
                                               Page 2 of 3
Case 9:19-cv-81695-RAR Document 54 Entered on FLSD Docket 06/02/2020 Page 3 of 3




         7.      The Parties request that the Court approve the parties’ settlement as a fair and

  reasonable resolution of a bona fide dispute under the FLSA.

         8.      On Plaintiff’s behalf, this matter was handled by Sconzo Law Office, P.A.,

  specifically Attorney Gregory S. Sconzo, Attorney Andrea C. Sconzo, Maritza Carmona, Paralegal

  and Brittany Meikle, Legal Assistant. The firm has expended a total of $10,225.00 on this matter,

  with an hourly attorney rate of $350.00 and an hourly paralegal and legal assistant rate of $150.00.

  The total time spent is detailed in the attached invoice as Exhibit B. In addition, the firm has

  expended costs in this case totaling $580.00 for filing fees, service of process, and mediation fees.

  Notwithstanding, said amount was reduced to $4,500.00 for the purposes of settlement.

         The Parties further stipulate, pursuant to Federal Rule of Civil Procedure 41(a) to the

  dismissal with prejudice of this action upon approval of the settlement by the Court as requested

  above and for the Court to retain jurisdiction in order to enforce the terms of the settlement

  agreement if needed.

         WHEREFORE, the Parties respectfully request that this Court enter an Order approving

  the settlement and dismissing this lawsuit with prejudice.

         Dated this 2nd of June, 2020.

/s/ Gregory S. Sconzo. Esq.                           /s/ Jeffrey C. Pepin__________
Gregory S. Sconzo, Esq.                               Jeffrey C. Pepin, Esq.
Florida Bar No. 0105553                               Florida Bar No.: 416304
Sconzo Law Office, P.A.                               Kelly Schulz, Esq.
3825 PGA Blvd, Suite 207                              Florida Bar #106676
Palm Beach Gardens, FL 33410                          REID BURMAN LEBEDEKER XENICK
T: (561)729-0940                                      250 S. Australian Avenue, Suite 602
F: (561)491-9459                                      West Palm Beach, FL 33401-5006
Primary E-mail: greg@sconzolawoffice.com              Phone: (561) 659-7700
Secondary E-mail: sconzolaw@gmail.com                 Fax: (561) 659-6377
Attorney for Plaintiff                                Email: jcp@reidburmanlaw.com
                                                      kas@reidburmanlaw.com
                                                      Attorneys for Defendant



                Joint Motion to Approve Settlement Agreement and Dismissal with Prejudice
                                               Page 3 of 3
